DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 20 have been examined.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: From P[0059], reference number 808 is not in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the terms JAVA and SMALLTALK (P[0066]), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 13, the word "based" should be "base" to agree with the rest of the claim language.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the knowledge base configured to retain in claim 1; and a knowledge base to identify in claims 9 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The knowledge base is interpreted as one or more databases that store data P[0031].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 7, 10, 11, 13, 14 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a global positioning device embedded within one first two-wheeler vehicle of the plurality of first two-wheeler vehicles” twice (lines 6 and 7, and lines 11 and 12).  It is unclear if this is just a line repeated in error or if it should be another GPS associated with a different vehicle.  The examiner assumes it is another GPS associated with another vehicle for continued examination.
Claim 6 recites the limitation "the plurality of the two-wheeler vehicles" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if this is the same as the “plurality of first two-wheeler vehicles” recited in claim 1 (line 17).
Claim 10 recites “program instructions to process data from a global positioning device embedded within one first two-wheeler vehicle of the plurality of first two-wheeler vehicles” twice (lines 6 and 7, and lines 11 and 12).  It is unclear if this is just a line repeated in error or if it should be another GPS associated with a different vehicle.  The examiner assumes it is another GPS associated with another vehicle for continued examination.
Claim 11 recites the limitation "the plurality of the two-wheeler vehicles" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if this is the same as the “plurality of first two-wheeler vehicles” recited in claim 9 (lines 7 and 8).
Claim 13 recites “a global positioning device embedded within one first two-wheeler vehicle of the plurality of first two-wheeler vehicles” twice (lines 7 and 8, and lines 12 and 13).  It is unclear if this is just a line repeated in error or if it should be another GPS associated with a different vehicle.  The examiner assumes it is another GPS associated with another vehicle for continued examination.
Claim 14 recites the limitation "the plurality of two-wheeler vehicles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if this is the same as the “plurality of first two-wheeler vehicles” recited in claim 12 (line 3).
Claim 18 recites the limitation "the plurality of the two-wheeler vehicles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is also unclear if this is the same as the “plurality of first two-wheeler vehicles” recited in claim 12 (line 3).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 thru 4, 6 thru 16 and 18 thru 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of mental activity without significantly more. The claim(s) recite(s) determining a first location, determining a second status, determining a first location is a shelter, and using the collected data to identify weather (Independent claims 1, 9 and 12).  These are all activities that may be performed by a person, either mentally, with paper and pencil, or with the aid of a general purpose computer.  This judicial exception is not integrated into a practical application because the claims are directed to determining data or information (location, status) and merely use the determinations to identify a result.  The abstract idea is not integrated into a practical application because the resulting use of the determined data is still a mental activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are a computing system with processing devices (processor), memory devices (memory) and a knowledge base (database).   These elements are the parts of a general purpose computer that would be used to process the data and information (claim 1).  The other claim elements merely define the information (type of vehicle, sources of the collected data).  The inventive concept of the claims is what is recited in the portion identified as the abstract idea (mental activity).  The additional rejected dependent claims also define the limitations without a practical application.  The dependent claim limitations are also mental activity, such as notifying vehicles, directing vehicles, estimating time periods, managing a population, determining a population, determining a number of vehicles, recording arrivals, ranking shelters, and prompting users.  These activities may be performed by a person, either mentally or with the aid of a general purpose computer.  The examiner notes that claims 5 and 17 are not included in this 101 rejection because the transmitting of the determined data to the vehicles is a practical application that is not just a mental activity.
Allowable Subject Matter
Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1 thru 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is based on the combined claim limitations of each of the independent claims 1, 9 and 12.  The closest prior art of record is Araiz-Boys et al Patent Number 9,171,446 B2. Araiz-Boys et al disclose an evacuation system including a network-connected server, computerized communications appliances connected to the server, electronic interface devices connected to alarm systems, in turn, connected to server.  The alarms located at first geographic locations fixed in a path a disaster.  The evacuation system further including software executing on the server.  The software providing mapping of the first geographic locations by visually representing those on at least one digitally rendered geographic representation of the disaster area.  The geographic representations servable to the communications appliances, receiving evacuation-success notification information at the server.  The information sent from persons interacting with the electronic interface devices whom are evacuating from the first geographic locations, and visually associating the received evacuation-success notification information to the geographic locations and updating the at least one geographic representation.  The evacuation-success notification information including an indication that the persons have evacuated the first locations and are sheltering at second geographic locations associated with the first geographic locations.
Regarding claim 1 (combined with 5), Araiz-Boys et al, taken either individually or in combination with other prior art, fails to teach or render obvious a computer system comprising one or more processing devices, one or more memory devices coupled to the one or more processing devices, and a knowledge base communicatively coupled to the one or more processing devices and the one or more memory devices.  The knowledge base retains collected data resident therein.  The knowledge base and the one or more memory devices are communicatively coupled to a plurality of positioning devices.  Each positioning device of the plurality of positioning devices associated with one of a two-wheeler vehicle or a non-two-wheeler vehicle.  The knowledge based receives location information from the plurality of positioning devices.  The one or more processors use the location information to determine a first location.  A plurality of first two-wheeler vehicles are proximate the first location.  A first status of the plurality of first two-wheeler vehicles is the plurality of first two-wheeler vehicles is not moving.  The one or more processors further use the location information to determine that a second status of a plurality of non-two-wheeler vehicles is one or more non-two-wheeler vehicles of the plurality of non-two-wheeler vehicles is moving proximate the first location.  The one or more processors further determine, subject to the first status and the second status, the first location is a shelter from inclement weather, and use at least a portion of the collected data resident within the knowledge base to identify inclement weather proximate the first location.  The one or more processing devices further transmit identification of one or more shelters to the one or more second two-wheeler vehicles.  Each shelter of the one or more shelters is ranked.
Similar reasoning applies to claims 9 and 12.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662